STONE, C. J.
1. It was early settled in this State, and has been since followed, that notice, or knowledge by an attorney, to carry home constructive -notice to the client, must be shown to have been given or acquired after the relation of attorney and client was formed. It is not enough that the notice is first, and the retainer afterwards. — Lucas v. Bank of Darien, 2 Stew. 280; Terrell v. Br. Bank, 12 Ala. 502; Frenkel v. Hudson, 82 Ala. 158; Story on Agency, § 140. The case of City Nat. Bank v. Jeffries, 73 Ala. 183, is not opposed to this view. In that case, the information was obtained while the relation of attorney and client existed.
This must work a reversal of this case.
2. An excuse for the non-production of the original telegram should have been given, before proof of its- contents was received. — Gray Com. by Tel., § 132; 1 Whart. Ev., *404§ 76; 2 Ib. §1128; Whilden v. Mer. & Pl. Nat Bank, 64 Ala. 1.
Reversed and remanded.